ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Global Hub Logistics                          )      ASBCA No. 61620
                                              )
Under Contract No. W91B4N-l l-D-7008          )

APPEARANCE FOR THE APPELLANT:                        Mr. Shafie Noorzai

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Adam Kama, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        By letter dated May 4, 2018, R. Michael Smith, Esq., filed a notice of appeal on
behalf of Global Hub Logistics (appellant), which the Board docketed on the same day.
Mr. Smith represented appellant in connection with this appeal until August 7, 2018,
when he notified the Board he was withdrawing as counsel. Mr. Smith provided the
Board with contact information for Mr. Shafie Noorzai, and asked that the Board "send
all future notices and other communications directed to [appellant]" to him.

       By Order dated August 8, 2018, appellant was directed to show that it is
represented in this appeal by a person who meets the criteria of Board Rule 15(a) or
designate a proper person as its representative. This Order was sent to Mr. Noorzai at the
email address provided by Mr. Smith, and to Mr. Smith. The Board received no
response.

       By Order dated August 29, 2018, appellant was again directed to show that it is
represented in this appeal by a person meeting the criteria of Board Rule 15(a) or
designate a proper person to represent it. The Board's August 29, 2018 Order stated that
if appellant did not respond, the Board could dismiss this appeal without further notice to
the parties. The Order was sent to Mr. Noorzai at the email address provided by
Mr. Smith, and to Mr. Smith. To date, no response has been received by the Board.
      Since the Board cannot proceed without a representative meeting the requirements
of Board Rule 15(a), this appeal is hereby dismissed.

       Dated: October 1, 2018




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals




 '£t[C
                                                  I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61620, Appeal of Global Hub
Logistics, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2